t c memo united_states tax_court angela matthews petitioner v commissioner of internal revenue respondent richard l matthews petitioner v commissioner of internal revenue respondent docket nos filed date montford s ray for petitioners jill r zimmerman for respondent memorandum opinion fay judge these cases were assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the chief special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge respondent determined a deficiency in petitioner angela matthews' federal_income_tax in the amount of dollar_figure and an addition_to_tax in the amount of dollar_figure pursuant to sec_6651 respondent also determined a deficiency in petitioner richard matthews' federal_income_tax in the amount of dollar_figure and an addition_to_tax in the amount of dollar_figure pursuant to sec_6651 upon motion by the parties these two dockets were consolidated for trial briefing and opinion in her amendment to answer in each docket respondent asserted an increased deficiency and addition_to_tax thus the amounts of the deficiencies and additions to tax in issue for are as follows docket no 16603-94--angela matthews deficiency dollar_figure sec_6651 addition_to_tax dollar_figure docket no 16604-94--richard l matthews deficiency dollar_figure sec_6651 addition_to_tax dollar_figure all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the issues for decision are whether petitioners' failure_to_file federal_income_tax returns for invalidates the notices of deficiency whether the result in this case is affected by the burden_of_proof and whether respondent's motion for the imposition of penalties and costs pursuant to sec_6673 should be granted some of the facts have been stipulated and they are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time of filing the petitions petitioners resided in malvern pennsylvania petitioners did not file federal_income_tax returns for the tax_year at some point petitioners submitted forms nr for to the internal_revenue_service irs the forms 1040-nr did not include any_tax information the irs prepared a substitute for return for each petitioner on form sec_1040 for the tax_year in their respective petitions for redetermination of the deficiencies petitioners originally disputed the adjustments as determined by respondent in her notices of deficiency counsel for petitioners montford s ray entered an appearance in each case on date the date these cases were called at the calendar call in philadelphia pennsylvania the forms 1040-nr were not made part of the record petitioners however do not appear to dispute respondent's assertion that said forms did not contain relevant tax information the cases were set for trial on the following day date at the calendar call petitioner angela matthews conceded that she received dollar_figure in income during and petitioner richard matthews conceded that he received dollar_figure in income during at trial petitioners conceded the amounts of the deficiencies and the additions to tax as determined and claimed by respondent at trial mr ray made a number of arguments including the substitute for return prepared by respondent does not constitute a valid_return the irs does not have the statutory authority to determine a deficiency since petitioners failed to file returns petitioners do not bear the burden_of_proof as mandated by rule a because said rule is not explicitly authorized by statute the irs is seeking to collect a penalty in regard to a w-4 which is a subtitle c tax that is not collectible by the irs and the addition_to_tax is a non-compliance penalty which may only be asserted through an action maintained in u s district_court respondent argues that petitioners' claims are frivolous and groundless and asks this court to impose penalties against petitioners and costs against counsel pursuant to sec_6673 and respectively petitioners oppose respondent's motion as unwarranted and excessive at the outset we note that the arguments made by mr ray are without factual and legal foundation and appear to represent a protest of the federal tax laws while all of mr ray's arguments do not require responses or copious citation of precedent 737_f2d_1417 5th cir affg per curiam an order of this court we shall nevertheless briefly discuss some of the issues raised we first address the issue of the validity of the notices of deficiency sec_6212 provides that if the secretary determines that there is a deficiency in respect of any_tax imposed by subtitle a or b he is authorized to send notice of such deficiency to the taxpayer by certified mail or registered mail sec_6212 we have construed this statutory language broadly so as to give great latitude to the irs in making determinations of tax_liability see 54_tc_1530 the failure of a taxpayer to file a return does not prevent the commissioner from determining a deficiency in 65_tc_542 we stated obviously the fact that petitioner failed to file a return will not insulate him from a determination by the commissioner that a tax is due and owing and a civil_proceeding based thereon according to the u s supreme court where there has been no tax_return filed the deficiency is the amount of tax due 423_us_161 the argument petitioner has advanced is inconsequential given the clear weight of authority on this issue petitioners argue that there is no authority for requiring them to bear the burden_of_proof we note initially that the burden_of_proof is not in question in these cases petitioners have conceded the deficiencies and additions to tax as determined in the notices of deficiency and as claimed by respondent in her amendments to answer the burden_of_proof is a device utilized in a legal proceeding to establish which party must come forward with sufficient factual evidence to allow the court to make its findings 87_tc_970 had petitioners not conceded the deficiencies and additions to tax the burden_of_proof would have been split between petitioners and respondent however in light of petitioners' concession of the deficiencies and additions to tax including the increased deficiencies and additions claimed by respondent in her amendments to answers any question as to the burden_of_proof i sec_3 rule burden_of_proof a general the burden_of_proof shall be upon the petitioner except as otherwise provided by statute or determined by the court and except that in respect of any new_matter increases in deficiency and affirmative defenses pleaded in the answer it shall be upon the respondent petitioners would have the burden_of_proof with respect to the deficiencies and additions to tax determined in the notices of deficiency and respondent would have the burden_of_proof with respect to new matters raised in respondent's amendments to answers rule a 93_tc_500 87_tc_970 77_tc_881 irrelevant mr ray's attempt to raise the burden_of_proof in light of the concessions at trial is patently unreasonable as a further matter we note that even if the burden_of_proof were an issue petitioners' argument is without merit there is no question that a taxpayer generally bears the burden of proving that the commissioner's determination is erroneous see 512_f2d_882 9th cir affg tcmemo_1972_133 503_us_79 as previously indicated we will not address mr ray's other arguments to do so may suggest that these arguments are tenable the court_of_appeals for the fifth circuit responded to similar tax protestor arguments as follows we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit crain v commissioner supra pincite the court_of_appeals for the third circuit followed crain v commissioner supra in 771_f2d_64 3d cir affg tcmemo_1984_367 the final issue pertains to respondent's motion for penalties and costs pursuant to sec_6673 in their sec_6673 provides procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer continued respective petitions to this court petitioners alleged that respondent's determinations would be refuted by the facts they would present at trial petitioners did not present any evidence with respect to income or deductions in fact petitioners conceded the adjustments at trial while respondent alludes to frivolous arguments made by petitioners the record does not reflect any frivolous or groundless arguments made by petitioners prior to their representation by mr ray nor is this court convinced that the petitions were filed primarily for delay therefore in the exercise of our discretion we decline to impose penalties pursuant to sec_6673 against petitioners continued primarily for delay b the taxpayer's position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure counsel's liability for excessive costs -- whenever it appears to the tax_court that any attorney or other person admitted to practice before the tax_court has multiplied the proceedings in any case unreasonably and vexatiously the tax_court may require-- a that such attorney or other person pay personally the excess costs expenses and attorneys' fees reasonably incurred because of such conduct respondent also seeks to have this court award costs against mr ray pursuant to sec_6673 for a history of sec_6673 and a full discussion of the standards to be considered see 99_tc_533 see also murphy v commissioner tcmemo_1995_76 leach v commissioner tcmemo_1993_215 we stated in murphy as follows sec_6673 is derived from section of the judicial code u s c section and it has been held that imposition of a sanction under u s c section requires a clear showing of bad faith see eg 803_f2d_1265 2d cir 791_f2d_1006 2d cir however a minority of courts of appeals including the court_of_appeals for the district of columbia circuit do not require such a showing 792_f2d_1137 d c cir see also in re ruben 825_f2d_977 6th cir this court has not decided which standard we will apply fn ref omitted we are satisfied that mr ray acted in bad faith the position argued by him is frivolous and groundless as in sauers v commissioner petitioners' counsel did not dispute the deficiencies and additions to tax but raised a litany of legal arguments typical of those asserted by 'tax protesters ' sauers the failure of this court to impose sanctions against petitioners pursuant to sec_6673 does not necessitate a finding that these sanctions should not be levied against counsel for petitioners as well to the contrary we may determine that petitioners' counsel's actions warrant imposition of a sanction despite our failure to impose such sanctions against petitioners see 99_tc_533 in which this court granted sec_6673 sanctions against taxpayers' counsel but not against taxpayers v commissioner supra pincite additionally counsel had fair notice that costs might be imposed against him for pursuing such frivolous arguments at trial after mr ray made his opening statement the court read sec_6673 aloud and gave the following warning the court simply read that section to you mr ray suggesting to you that you proceed at your peril and if you want to proceed you certainly may proceed it may well be that there's something new that i've never seen or heard of before but i'd frankly be surprised despite the warning mr ray proceeded to present argument with respect to the aforementioned issues when mr ray asked the court if briefs could be filed with respect to the issues raised the court initially declined at a later point in the proceeding the court indicated that it would permit briefs on the issue of the application of penalties or costs under sec_6673 nevertheless mr ray submitted a brief which included other arguments previously made mr ray also indicated in petitioners' brief as follows at trial the undersigned was unaware that no financial information had been included on the form sec_1040 nr filed by petitioners and would not have argued that said filing constitutes a return this attorney is without sufficient information on the subject_to form an opinion on the matter the record in this case demonstrates that petitioners' counsel acted in bad faith bad faith relates not only to the commencement of litigation but to the continuation of litigation vexatiously wantonly or for oppressive reasons harper v commissioner supra pincite despite being admonished by the court mr ray proceeded to make frivolous nonsensical arguments at trial and on brief his statements with respect to lack of knowledge of matters relating to assertions and arguments made before this court reflect a failure to carefully review the evidence in this case and do the appropriate research to properly prepare the case the fact of his having filed an entry of appearance the day before trial is not an acceptable excuse for counsel's action in this case such conduct has multiplied the proceedings unreasonably and vexatiously we also note that this is not the first time mr ray has appeared before this court to advance tax_protester claims in reichenbach v commissioner tcmemo_1995_369 mr ray unsuccessfully argued that respondent may only determine a deficiency for a taxpayer when she receives a tax_return filled out and filed by the taxpayer ' mr ray also argued in reichenbach that respondent bears the burden_of_proof because rule a is without statutory support the court explained that these arguments which are virtually identical to those raised here are frivolous tax_protester claims therefore mr ray was well aware that such claims are frivolous and yet he continued to advance them in the present case we conclude see also rule b 91_tc_339 shamam v commissioner tcmemo_1992_77 petitioners' counsel acted in bad faith in multiplying the proceedings unreasonably and vexatiously the question presented then is the extent to which counsel will be penalized for asserting such frivolous claims attorney's_fees awarded under sec_6673 are to be computed by multiplying the number of excess hours reasonably expended on the litigation by a reasonable hourly rate the product is known as the lodestar amount 99_tc_533 see also 478_us_546 the standards of rule of the federal rules of civil procedure are applicable in determining the hourly rate to charge counsel for respondent's excess attorney time harper v commissioner supra pincite specifically-- the hourly rate properly charged for the time of a government attorney is the amount to which attorneys of like skill in the area would typically be entitled for a given type of work on the basis of an hourly rate of compensation harper v commissioner supra pincite citing 639_fsupp_634 s d n y citations omitted this court has inherent authority to reduce or increase the number of hours in respondent's accounting and to adjust the rate to be applied in determining the lodestar amount fed r civ p harper v commissioner supra pincite n respondent submitted itemized affidavits of estimated excess attorney and paralegal time spent on this case with a fee schedule specifically respondent submitted affidavits detailing the time spent on this case as follows name time rate lodestar amount jill r zimmerman1 kenneth j rubin john e becker hrs min lori a feldish hrs min hrs min hrs min dollar_figure hr dollar_figure hr dollar_figure hr dollar_figure hr dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure jill r zimmerman is the docket_attorney to whom these cases were assigned she commenced employment with respondent's office_of_chief_counsel and was admitted to practice before this court in date kenneth j rubin is an assistant district_counsel and supervised the work of ms zimmerman the record does not reflect the extent of mr rubin's background or experience john e becker is a senior trial attorney with a post of duty in philadelphia he has been employed by respondent's office_of_chief_counsel since he sometimes served as acting assistant district_counsel and supervised the work of ms zimmerman lori a feldish is a paralegal and has been employed by respondent's office_of_chief_counsel since date petitioners do not dispute the hourly rates suggested by respondent however petitioners' counsel asserts that respondent's claim for the amount of time expended in this matter is excessive mr ray argues that he should not be liable for fees associated with respondent's counsel's on the job training upon a review of the estimates submitted by respondent we conclude that not all the time spent by respondent's counsel was due to the misconduct of mr ray respondent's claim of excess attorney and paralegal time exceed sec_80 hours the attorney assigned to this case ms zimmerman indicates in her affidavit that she spent over hours in dealing with this case between date and date a review of the specific breakdown of hours reflects that the bulk of the time was spent in brief preparation and consultation with her supervisor a review of the breakdown of hours spent on this matter by the paralegal reflects that the majority of time was allocated to research and consultation with ms zimmerman almost the entire time allocated to this case by messrs rubin and becker relate to advice discussions and review provided to ms zimmerman given that ms zimmerman the attorney who had primary responsibility for this case only commenced employment with respondent's office_of_chief_counsel and was only admitted to practice in this court in date we conclude that mr ray should not be responsible for all of the excess time claimed based on the entire record including our substantial experience with protestor cases we hold that mr ray is liable for hours and minutes of attorney and paralegal time as follows name time rate lodestar amount jill r zimmerman kenneth j rubin john e becker lori a feldish hrs min hr min hrs hrs min dollar_figure dollar_figure dollar_figure hr dollar_figure hr dollar_figure dollar_figure hr dollar_figure dollar_figure dollar_figure hr total dollar_figure therefore respondent's motion for award of damages against petitioners' counsel is granted in the amount of dollar_figure to reflect the foregoing an appropriate order will be issued and decisions for respondent will be entered
